Richardson, Judge:
The protests enumerated in the schedule of protests annexed hereto and made a part hereof were submitted to the court for decision upon a stipulation which reads:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto, that the merchandise marked “A” and initialed GS (Import Specialist Initials) by George Santucci (Import Specialist Name) on the invoices accompanying the entries the subject of the protests enumerated on Schedule “A” attached hereto and made a part hereof, which was assessed for duty at the rate of 8.5% ad valorem under the provisions of Item 274.70 TSUS, and which is claimed to be free of duty under Item 805.00 TSUS, consists of photographic films manufactured in the United States, exported without benefit of drawback, and exposed abroad.
IT IS FURTHER STIPULATED AND AGREED that the protests be submitted upon this stipulation, said protests being limited to the merchandise marked “A” above, and abandoned in all other respects.
Accepting this stipulation as evidence of the facts, we hold that the claim in the protests herein that the items of merchandise marked “A” and initialed GS by Import Specialist George Santucci on the invoices covered by said protests are free of duty under the provisions of item 805.00 of the Tariff Schedules of the United States is sustained. As to all other claims and merchandise the protests, having been abandoned, are overruled.
Judgment will be entered accordingly.